Citation Nr: 0119624	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty from January 1973 to December 
1974, with subsequent service in the Army National Guard 
between 1975 and 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO determined that no 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for lumbosacral 
strain.  


FINDINGS OF FACT

1.  In August 1995, the RO denied a claim that new and 
material evidence had been presented to reopen a claim for 
service connection for lumbosacral strain.  

2.  The evidence received since the RO's August 1995 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision, which denied a claim that 
new and material evidence had been presented to reopen a 
claim for service connection for lumbosacral strain, is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).  

2.  New and material evidence has not been received since the 
RO's August 1995 decision, and the claim for lumbosacral 
strain is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Requirement

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board must determine if new and material evidence has 
been submitted since the RO's August 1995 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

II.  August 1995 Decision

In February 1975, the RO denied a claim for service 
connection for back strain.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In 
December 1994, the veteran filed an application to reopen his 
claim.  In August 1995, the RO denied the claim.  There was 
no appeal, and the RO's August 1995 decision became final.  
Id.  

The evidence of record at the time of the RO's August 1995 
decision included service medical records, and VA medical 
records.  The veteran's service medical records showed that 
he was treated for back pain in April 1974.  He was again 
treated for back pain beginning in September 1974, after he 
fell into a hole.  X-rays were within normal limits, and he 
was placed on limited duty for about three weeks.  
His back pain was noted to have "improved markedly" by the 
end of the month.  A report of follow-up treatment, dated in 
October 1974, contained a diagnosis of possible "spondylosis 
at L5 (by X-ray)."  The veteran's separation examination 
report, dated in November 1974, showed that his spine and 
musculoskeletal systems were clinically evaluated as normal.  
An accompanying report of medical history shows that he 
claimed to have recurrent back pain.  

As for the post-service evidence, a VA examination report, 
dated in February 1975, shows that the veteran denied any 
back symptoms.  Accompanying X-rays of the lumbar spine 
revealed a mild rotary scoliosis and an anomaly tropism of 
the lumbosacral facets.  The diagnosis was mild congenital 
anomaly of lumbar spine of no significance.  VA outpatient 
treatment reports, dated between 1980 and 1981, showed that 
the veteran complained of low back pain beginning in February 
1981, with diagnoses that included chronic low back pain.  X-
rays of the lumbosacral spine taken in April 1981 were 
normal.  Records from the Army National Guard included 
reports of medical history, dated in July 1979 and August 
1982, which showed that the veteran denied recurrent back 
pain.  VA outpatient treatment reports, dated in April 1990, 
showed that the veteran complained of back pain.  The 
assessment was subjective chronic pain with high component of 
emotional overlay (VA psychological testing that same month 
resulted in a diagnosis of a somatization disorder).  A July 
1990 VA examination report contained a diagnosis of lumbar 
strain.  Accompanying X-rays of the lumbosacral spine were 
normal.  A VA psychiatric examination report, dated in July 
1990, and a VA examination report dated in August 1992, both 
showed that the veteran complained of back pain which he 
related to an August 1988 injury at his place of employment.  
The diagnosis in the August 1992 report (as well as an August 
1993 VA examination report), was chronic lumbosacral strain.  

Based on this evidence, the RO denied the claim in August 
1995 after it determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for lumbosacral strain.  At the time of the RO's decision, 
there was no competent medical evidence of a nexus between 
his lumbosacral strain and his service.  


III.  Current claim to reopen

Although the RO's August 1995 decision is final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.  

In this case, in September 1999, the veteran filed to reopen 
his claim.  In February 2000, the RO denied the claim after 
it determined that no new and material evidence had been 
submitted to reopen the claim for lumbosacral strain.  The 
veteran has appealed.  

Evidence submitted since the RO's August 1995 decision 
includes two VA hospital reports, covering treatment between 
December 1994 and January 1995, and between September and 
October of 1999, respectively, as well as VA outpatient 
treatment reports, dated between 1999 and 2000, and written 
statements by the veteran.  

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for lumbosacral strain.  With regard to the 
submitted VA medical records, these records were not of 
record at the time of the RO's (final) August 1995 decision, 
and are new.  However, the Board finds that material evidence 
has not been submitted to reopen the claim.  Specifically, 
none of the submitted evidence includes a competent opinion 
linking the veteran's lumbosacral strain to his service.  In 
summary, none of the submitted evidence pertains to the 
evidentiary defect which was the basis for the RO's denial of 
the veteran's claim in August 1995.  The Board further finds 
that the submitted evidence does not bear directly and 
substantially upon the issue at hand.  The Board thus 
concludes that this evidence is not probative of the issue at 
hand, and is not material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore not 
reopened.  

The only other pertinent evidence received since the RO's 
August 1995 denial of the claim consists of written testimony 
from the veteran.  A review of the veteran's statements shows 
that it is essentially argued that he currently has 
lumbosacral strain as a result of falling into a hole during 
service in 1974.  However, his assertions are within the 
scope of arguments which were of record at the time of the 
RO's August 1995 decision.  In addition, laypersons are not 
competent to give a medical opinion as to causation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

IV.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the February 2000 rating decision that new and 
material evidence had not been presented to reopen a claim 
for lumbosacral strain.  That is the key issue in this case, 
and the rating decision, as well as the May 2000 statement of 
the case (SOC), informed the appellant of the applicable 
regulation.  Specifically, the veteran was notified of the 
provisions at 38 C.F.R. § 3.156.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and SOC have informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
previously requested all relevant treatment records 
identified by the appellant.   Further, nothing in the 
revised 38 U.S.C.A. § 5103A shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. (38 U.S.C.A. § 5103A(f).)

On review of this matter, the Board concluded that veteran 
has not submitted new and material evidence in this case.  
The Board has considered whether it is obligated to remand 
the case for a VA examination and opinion under the new 
provisions of the VCAA.  If so, the Board would be left the 
anomalous task of directing the RO to schedule a new VA 
examination, for the purpose of determining whether the new 
examination report would then constitute new and material 
evidence to reopen the claim.  A sufficient VA examination 
report and opinion would nearly certainly constitute new and 
material evidence, since in determining whether evidence is 
new and material, 38 C.F.R. § 3.156 directs the Board to look 
at the completeness of the record rather than whether the 
outcome would be changed.  In essence, were the Board 
required to direct a new VA examination and opinion, this 
would constitute a requirement to reopen the veteran's claim.  
As noted directly above, nothing in the revised 38 U.S.C.A. § 
5103A shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence has not been received since the 
RO's August 1995 decision, and the claim for service 
connection for lumbosacral strain is not reopened.  The 
appeal is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



